Citation Nr: 0211221	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  

(The reopened claim of service connection for a bilateral 
hearing loss will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO that 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
bilateral hearing loss.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board is undertaking additional development on the 
reopened claim of service connection for bilateral hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  




FINDING OF FACT

In an unappealed June 1979 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss; the evidence received since the June 1979 determination 
by the RO includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

In the present case, the veteran's claim of service 
connection for bilateral hearing loss was previously denied 
by the RO in June 1979, on the basis that there was no 
increase in severity of the veteran's preexisting hearing 
loss.  The veteran did not perfect an appeal with regard to 
this decision, and it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In this case, the last final disallowance of the veteran's 
claim is the June 1979 RO decision, which denied the 
veteran's claim for service connection for bilateral hearing 
loss.  As such, the Board will consider evidence submitted 
since this RO determination in order to determine whether 
that evidence is new and material to reopen the veteran's 
claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
bilateral hearing loss in June 1979, it had considered the 
veteran's service medical records and a report of a VA 
examination, which included an audiological evaluation, 
conducted in May 1979.  

The service medical records showed that on his August 1977 
enlistment physical examination it was noted that the veteran 
had hearing loss that was not considered disqualifying for 
enlistment purposes.  

An audiological evaluation at that time reflected the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000 and 4000 Hertz:  10, 15, 35, 45, and 35 in the 
right ear; and 15, 25, 35, 45, and 60 in the left ear.  He 
was given a physical profile (PULHES) that included H-2, 
indicative of a hearing condition that may impose some 
limitations on classification and assignment.  (A "1" in 
the profile report indicates normal function.)  See McIntosh 
v. Brown, 4 Vet. App. 553 (1993)).

An audiological evaluation in August 1978 reflected the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, and 4000 Hertz:  10, 10, 45, and 55 in the right ear; 
and 25, 10, 45, and 60 in the left ear.  

An audiological evaluation in October 1978 reflected the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  10, 15, 25, 35, and 40 in the 
right ear; and 15, 15, 35, 55, and 70 in the left ear.  It 
was noted that the veteran had a history of noise exposure 
before service and was now in artillery.  

His physical profile was permanently changed to H-3, 
indicative of hearing loss of such severity that performance 
of military duty must be limited.  See McIntosh, supra.  The 
examiner instructed that the veteran not be given assignments 
involving frequent or habitual exposure to loud noises or the 
firing of weapons.

An audiological evaluation in March 1979 reflected the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, and 4000 Hertz:  15, 20, 25, and 40 in the right ear; 
and 10, 10, 35, and 55 in the left ear.  

His physical profile included H-3.  An audiological 
evaluation was conducted in April 1979 for separation 
purposes, but the results of the audiogram were not 
interpreted for the examination report.  

The May 1979 VA examination report indicated that the veteran 
had a history of gradual hearing loss in both ears for the 
past year and had been exposed to frequent artillery gunfire.  

An audiological evaluation reflected the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz:  
0, 15, 40, and 45 in the right ear; and 5, 10, 40, and 55 in 
the left ear.  

The speech discrimination scores were 92 percent in the right 
ear and 90 percent in the left ear.  The audiological 
evaluation report did not reflect any diagnosis.  

The additional evidence received since the June 1979 RO 
decision includes an August 2000 audiological report from Z. 
Vendel, M.D., and statements from the veteran received in 
August and September 2000.  

Dr. Vendel's report indicates the following approximate pure 
tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz:  60, 90, 90, 90, and 85 in the right ear; and 80, 
85, 85, 90 and 85 in the left ear.  

In his statements, the veteran related that he first learned 
of a hearing disability during his period of active duty and  
that he was discharged from service due to ear problems from 
his exposure to the firing of M109 Howitzer tanks and field 
training exercises, which aggravated his hearing disability.  

The veteran added that he had been informed by service 
medical personnel that his sensorineural hearing loss was 
worse in 1978 than it was when he entered service and he was 
urged to leave service before he became deaf; and that his 
hearing was currently deteriorating rapidly.  

The additional evidence received since the June 1979 rating 
decision is significant in that it shows that the veteran 
currently has a bilateral hearing disability and that, 
according to the veteran, his hearing loss worsened during 
service due to noise exposure from the firing of weapons and 
other field exercises.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  His 
statements were not previously before the RO in June 1979.  

The Board finds that the evidence submitted since the June 
1979 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the June 1979 RO decision.  

The new medical evidence also shows more recent diagnosis of 
bilateral hearing loss, and as his statements are presumed 
credible, it appears that his current hearing loss underwent 
an increase in severity during service.  

Thus, the Board finds that new and material evidence has been 
submitted since the June 1979 RO decision that denied service 
connection for bilateral hearing loss, and that the claim is 
reopened.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

